     Case 3:18-cr-00099-LRH-CLB Document 161 Filed 04/19/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA
 8
                                                    ***
 9    UNITED STATES OF AMERICA,                       Case No. 3:18-cr-00099-LRH-CLB

10                                          Plaintiff, ORDER

11           v.

12    DAVID RAMON COVARRUBIAS,

13                                        Defendant.
14

15          On March 1, 2021, the Court held a status conference on the above captioned case. During
16   this conference, the Court set a subsequent status conference on November 2, 2021, Calendar Call
17   on December 2, 2021, and trial to commence on December 13, 2021. However, the Court
18   inadvertently failed to articulate its reasoning and make specific findings on the record that the
19   ends of justice are served by this continuance and outweigh the best interest of the public and
20   Defendant in a speedy trial. Accordingly, the Government filed a motion for additional findings
21   pursuant to the Speedy Trial Act. ECF No. 160.
22          The Court has reviewed the record in this case and now makes clear that the ends of justice
23   are served by continuing the trial to December 2021 and this action outweighs the best interest of
24   the public and Defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7). The COVID 19 pandemic
25   has made jury trials almost impossible in this District. Due to the public health concern, the Court
26   held only one jury trial, the Defendant’s October 2020 trial that resulted in a hung jury, between
27   March 2020 and February 2021. While the District Court has recently reopened jury trials, due to
28   the backlog of criminal cases, the District must prioritize defendants currently in custody. And to
                                                       1
     Case 3:18-cr-00099-LRH-CLB Document 161 Filed 04/19/21 Page 2 of 2




 1   ensure the safety of Court staff and members of the public selected to serve as jurors, only a select

 2   number of trials may be held in the Courthouse at any given time.

 3          While the community is slowly reopening and many are becoming vaccinated, given the

 4   public health concerns, the Court still finds that this continuance greatly outweighs the best interest

 5   of the public and the Defendant in a speedy trial. This trial will involve witnesses who must travel,

 6   potentially putting themselves and others at risk. Continuing this trial to December 2021

 7   necessarily prioritizes the public health and safety of the members of the community who will

 8   serve as jurors in this case, the witnesses who will be called to testify, and all Court personnel and

 9   staff, as well as the prosecution and the defense.

10          IT IS THEREFORE ORDERED that the Government’s motion for additional findings

11   pursuant to the Speedy Trail Act (ECF No. 160) is GRANTED.

12          IT IS FURTHER ORDERED that because the ends of justice served by this continuance

13   outweigh the best interests of the public and Defendant in a speedy trial, the Court finds this

14   continuance is authorized under the Speedy Trial Act, and the time between the March 1, 2021

15   status conference and the next trial date are excludable under 18 U.S.C. § 3161(h)(7).

16          IT IS SO ORDERED.

17          DATED this 19th day of April, 2021.

18                                                            LARRY R. HICKS
                                                              UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26

27

28
                                                          2
